Scott, Judge,
delivered the opinion of the court.
We will notice in their order the several points on which the prisoner seeks a reversal of the judgment against him.
A ground of complaint against the judgment of the court below is, that there was no evidence, or at least an insufficiency of evidence, to warrant the jury in finding that the murder was committed within St. Louis county, the county in which the indictment charges the crime to have been committed. It is maintained that the want' of this evidence renders the verdict and judgment void, as showing that there was no jurisdiction in the court. The fact of the venue is like any other material fact in a criminal case; it must be satisfactorily proved; otherwise the prosecution must fail. •There is no more importance attached to this fact than to any other material one, and an omission or failure to prove it is attended with no more serious consequences than an omission or failure to prove any other essential element in the crime. It is submitted to the jury like all other facts to be proved, nor is any other or a greater weight of evidence necessary to establish it than any other fact. The jury are the judges of the weight of the evidence, and if it causes conviction in their minds it is not the province of an appellate court to interfere, after the court before which the cause was tried has expressed its approbation of the verdict by refusing to grant a new trial. In our opinion, the evidence in the cause on this point was amply sufficient to warrant the verdict of the jury.
Complaint is also made that the court erred in permitting the confession of the prisoner taken before the committing magistrate to be read in evidence, inasmuch as it did not appear from the justice’s transcript that he was distinctly informed of the charge made against him, and that he was at liberty to refuse to answer any question put to him; that the transcript merely stated that the prisoner, having been advised of his rights under the statute, made a voluntary confession. And it is maintained that it should have appeared *229from tlie justice’s examination that tbe accused was advised specifically of bis rights under the statute, stating what they were ; that it was not for the justice to determine the rights to which he was entitled, but they should have been spe cifically mentioned, in order that the courts might ascertain whether the statute was complied with or not. It seems that the English statute on- this subject did not reqtiire.,th&t the prisoner should be informed as to his lights^ JJ^Nallyjsfes, it does not appear necessary that the magijínyte, ’^tinfeiuc^-cially under the direction of the statute|[oj¿fPhifó& M^try» should, in order to make the written cqKt^sion^vid'e&ceil warn the prisoner of its effects against minn on the (McNally Ev. 26; 2 Stark. Ev. 29.) Oulk st^utS^nly»'?^ quires the examination to be taken in ww^ilgl else is required to be put down. As the examination of the prisoner might be read against him as a confession, there was a propriety in requiring it to be committed to writing that is not so obvious as to the facts preceding and accompanying it. That which was to affect the prisoner and which might be forgotten or perverted, the statute required to be written down, for plain reasons not applicable to other acts and forming no part of the confession. Without determining whether the examination might not have been read on the presumption that the officer had performed his duty; inasmuch as the magistrate was sworn on the trial and proved that the specific information required by the statute was communicated to the prisoner, that the affidavit on which the warrant issued was read to him, and' he informed that he was at liberty to refuse to answer any question put to him, we are of the opinion that the law was complied with and the prisoner deprived of no right to which he was entitled.
It was further objected to the validity of the judgment that the evidence was legally insufficient for conviction; that, independent of the confession of the prisoner, there was no proof that Sarah Lamb was dead; that she came to her death by any crime, or that she was killed in the manner charged *230in the indictment; that the body of the offence is not proved aliunde the confession, which is essential..
Confessions are either judicial or extra-judicial. Judicial confessions are those made in conformity to law before the committing magistrate, or in court in the due course of legal proceedings. It seems that these confessions, uncorroborated by any other proof of the corpus delicti, are sufficient to found a conviction, even if it be followed by a sentence of death, they being deliberately made, under the deepest solemnities, with the advice of counsel and the protecting caution and oversight of the jiidge. (1 Greenl. Ev. § 216.)
Extra-judicial confessions are those which are made by a party elsewhere than before a magistrate or in court. It is of these confessions, when uncorroborated by any other proof of the corpus delicti, that the question is made, whether they are sufficient to found a conviction. Whatever difference of opinion exists in respect to the weight which ought to be attached to evidence derived from these confessions, yet, where they are admissible and satisfactorily proved, they are deemed sufficient by the common law to convict a prisoner, even capitally, without the aid of any corroborative testimony of his having committed the offence. The principle thus stated does not exclude the idea that there may be evidence aliunde the confession of the corpus delicti and thus restricted it, is undoubtedly correct. (MacNally, 35 ; Joy on Conf. 64.) Instances may have occurred in which innocent persons have been convicted on false confessions; and so, too, innocent persons have been convicted by the testimony of perjured witnesses; but we are not therefore to reject all human testimony. No definite rules can be prescribed for ascertaining the credit to be given to confessions any more than to the evidence of witnesses. The weight to be attached to a confession, like the weight to be given to the testimony of a witness, must depend on the circumstances. The credit due it is a matter to be confided to the court and jury, and more justice will be done in the end by leaving each case to be *231determined by its circumstances, tban by attempting to impose arbitrary rules, which must result in many instances either in oppression to the accused or in impunity to the guilty. A modern author, speaking of the instances in which innocent persons have been convicted on confessions unfound ed in truth, remarks that, whilst such anomalous cases ought to render courts and juries at all times extremely watchful of every fact attendant on confessions of guilt, these cases should never be invoked or so urged as to invalidate indiscriminately all confessions put to the jury, thus repudiating those salutary distinctions which the court, in the judicious exercise of its duty, shall be enabled to make. Such an use of these anomalies, which should be regarded as mere exceptions, and which should speak only in the voice of warning, is unprofessional and impolitic, and should be regarded as offensive both to the court and the jury. So it has been said that it appears inaccurate to give all kinds of confessions the same confidence,' or to treat them alike with distrust. Like all other kinds of admissions, they admit of all shades of certainty and probability, from a solemn estoppel by matter of record to the slightest presumption arising from the most casual, suspicious or doubtful expressions. The jury are not only entitled, but bound to take into account all the circumstances under which a confession is made, and to give little weight to it, or throw it out of view altogether, according as these circumstances appear to incline less or more against the admission.
These observations apply unquestionably to confessions in cases in which it sufficiently appears from evidence outside the confession that the offence has been committed. But it is maintained that where the evidence cf the corpus delicti is to be found only in the confession, and there is no positive testimony besides the confession that the crime has been committed, that a prisoner can not be convicted on his uncorroborated confession alone. We do not deem it necessary to enter into an examination of the abstract question whether, when the only evidence of the fact that a crime has been *232committed is contained in the confession of the party charged with having committed the crime, he can be convicted on such a confession alone without any extrinsic corroborative circumstances. We term the question abstract, because such a case will rarely happen. The case of the prisoner is not of this class. Although the dead body has not been found, and although no witness swore that he saw the perpetration of the murder, yet the circumstances extrinsic to the confession, and established by other evidence, are so strong that they can not fail to satisfy any unbiased mind that the accused is guilty of the crime of which he has been convicted. We consider the true rule, as deduced from the current of authorities, to be, that an extra-judicial confession, with extrinsic circumstantial evidence satisfying the minds of a jury be yond a reasonable doubt that the crime has been committed, will warrant a conviction, although the dead body has not been discovered and seen, so that its existence and identity can be testified to by an eye-witness.
We do not deem it necessary to enter into an examination of all the authorities on this point. The rule as stated commends itself for its suitableness to the exigencies of all cases, and is in strict harmony with the principles on which all jury trials proceed. When the guilt or innocence of a prisoner is the subject of determination for a jury, they are the only competent judges of the sufficiency of the evidence to produce a conviction on their minds. When the evidence is legal and they are satisfied with its sufficiency, it is not for courts on fancied possibilities to disturb their verdicts. Our system of jurisprudence contemplates that jurors are as much superior to the courts in determining matters of fact as the courts are superior to them in deciding questions of law. The power of the courts to grant new trials finds no support in the mistrust of this principle, but is founded on the nature of the jury system, the liability of jurors to be misled, their being subject to err from undue influences to which they are exposed, and from the mode of their selection and the nature of their pursuits. (3 Greenl. Ev. § 30 ; *233United States v. Gilbert et al., 2 Sum. 19; Burrill on Cir. Ev. 679; Whart. Or. Law, 348-9.)
We are not of the opinion that the case made by the State was impaired or weakened by the failure to examine witnesses, who might hare testified in relation to facts stated in the confession. It does not appear that any of the absent witnesses could have proved positively that the murder was committed ; nor does it appear that the witnesses were within the power of the prosecution, or that any contrivance whatever was employed to keep them out of the way.
The prisoner asked no instructions, and we see no error in those given by the court. According to the law as has been stated, the confession, taken in connection with the extrinsic evidence, was amply sufficient to establish the fact of the murder of Sarah S. Lamb by the prisoner, in the manner charged in the indictment. The other judges concurring, the judgment will be affirmed.